Order entered June 30, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-01059-CV

              KOFI OBENG AND OBENSTAR, LLC, Appellants

                                        V.

      COPART, INC., COPART OF TEXAS, INC., AND COPART OF
                     HOUSTON, INC., Appellees

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-02553-B

                                     ORDER

      Before the Court is appellants’ June 29, 2021 unopposed motion for

extension of time to file their opening brief. Appellants note their brief was first

due April 1, 2021 and that we extended the deadline to July 1, 2021 to allow them

an opportunity to obtain counsel. They further note that, at the time we extended

the deadline, we cautioned them that further extension requests would be

disfavored.   They explain the extension is necessary, however, because they

requested, through counsel who made his appearance on May 4, supplemental
clerk’s and reporter’s records on May 13, and the supplemental clerk’s record was

filed just before the motion at hand, and, as of the filing of the motion, the

supplemental reporter’s record had not been filed.

      We note the supplemental reporter’s record was filed this morning.

Accordingly, we GRANT the motion and ORDER the brief be filed no later than

July 20, 2021. We caution appellants that failure to file the brief by July 20 may

result in dismissal of the appeal without further notice. See TEX. R. APP. P.

38.8(a)(1).




                                             /s/     BONNIE LEE GOLDSTEIN
                                                     JUSTICE